Citation Nr: 1018078	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
hip fracture with pelvic fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from May 2002 to August 2002.  She was a member of the 
Mississippi National Guard.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In August 2007, the appellant and D.B. testified at a 
personal hearing before the undersigned, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.

This matter was previously before the Board in June 2009.  At 
that time, the previously denied claim was remanded to 
accomplish additional development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the RO's denial of 
entitlement to service connection for residuals of a right 
hip fracture with pelvic fracture.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran experienced a right inferior pubic ramus 
fracture during her period of ACDUTRA.





CONCLUSION OF LAW

A right inferior pubic ramus fracture was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
U.S.C.A. §§ 3.102, 3.303, 3.304, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran contends that she fractured her right hip and 
pelvic bone during active duty for training.  As such, she 
requests that service connection be granted for the claimed 
disability.  The Veteran appeared before the Board in August 
2007 and credibly testified that she has experienced pain in 
her right hip periodically since an in-service fall during 
basic training.

First, the Board notes that the Veteran was a member of the 
Mississippi National Guard.  There is no DD Form 214 of 
record with respect to any period of active duty or ACDUTRA; 
however, a May 2002 service record reflects that the 
appellant was ordered to an initial period of ACDUTRA under 
10 U.S.C. § 672(d), which has since been renumbered as 10 
U.S.C. § 12301.  Section 12301 relates to the authority of 
the Secretary concerned (e.g., Secretary of the Army) to 
order, with the Governor's consent, a member of the National 
Guard to active duty.  Therefore, it is presumed that the 
appellant was participating in a qualified period of service 
from May 2002 to August 2002 and the Board resolves all doubt 
in the Veteran's favor and finds that she was on ACDUTRA at 
all times here in question.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  It is important to point out that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that she has a right hip fracture and 
pelvic fracture as results of a fall while climbing a rope on 
an obstacle course during ACDUTRA.  She testified before the 
Board that after she fell she was unable to move and was 
taken to the hospital.  She stated, however, that an x-ray 
was not performed because the machine was broken.  The 
Veteran testified that she was not placed on a profile, but 
suffered through the remaining two or three weeks of basic 
training with continuing hip and pelvis pain.  

The Veteran further testified that once basic training was 
over, she was sent home because she was unable to squat at 
her evaluation.  Immediately after basic training, the 
Veteran indicated that she saw her private doctor who took an 
x-ray of the hip and found that she had a healing fracture 
that set off inflammation and arthritis throughout her joint.  
Therefore, she maintains that service connection is 
warranted.

The Veteran's service treatment records show that there were 
no complaints or clinical findings of hip or pelvic fracture 
reported in an April 2002 medical history report prior to 
entry into the Mississippi National Guard.  Accordingly, her 
hip and pelvic bones were presumed to be in sound physical 
condition.  The first record of the Veteran being treated for 
right hip pain was in service in July 2002, during the period 
of acknowledged ACDUTRA.  No x-ray was taken at that time and 
there was no discussion of the etiology of the hip pain.  In 
an August 2002 service treatment record, the Veteran related 
that she fractured her hip in basic training and was still 
experiencing right hip pain.  X-rays revealed a deformity of 
the interior ramus of the pubic on the right which suggested 
a healing fracture.  The right hip itself was normal and it 
was noted that the deformity appeared to be a callus around 
the healing fracture.

Service records show that the Veteran completed basic 
training.  In May 2003, however, she was medically 
disqualified for active duty due, in part, to a hip injury.  
A note attached to the disqualification paperwork appears to 
be from the Veteran's private physician and it includes the 
statement that the Veteran injured her right inferior pubic 
ramus the previous summer and had experienced no other 
injuries.

The Veteran's private physician reported in March 2004 that 
there was right hip pain from a right inferior pubic ramus 
fracture.  He noted that the prognosis was good and should 
not require further evaluation.  The physician opined that it 
would not be safe for the Veteran to be sent overseas to an 
area with limited or no medical treatment facilities.

The Veteran underwent VA examination in August 2009 and 
related that she experienced pain on an intermittent basis in 
the right hip region.  She estimated that the pain was 
present 75 percent of the time, but had very little pain at 
the time of the examination.  She reported pain increased 
with activity, such as lifting her children; she stated that 
she could generally stand and walk.  There were no reported 
flare-ups.  The examiner found that the Veteran had a healed 
fracture of the right inferior pubic ramus as a result of her 
active duty.  While the Veteran was asymptomatic at the time 
of the examination, recurrent pain in the right hip region 
was reported.  Thus, the diagnosis was status-post healed 
fracture of the right inferior pubic ramus.  The examiner 
stated, however, that the general prognosis for this type of 
fracture is complete healing by 3 to 5 months with resolution 
of symptoms.  

Following a complete review of the record evidence, the Board 
finds that the Veteran fractured her right inferior pubic 
ramus during a period of ACDUTRA.  Although the Veteran's 
current complaints of pain in the right hip area appear to be 
the only residuals of the injury, she is nonetheless 
diagnosed as having experienced the fracture with residuals 
during the period here in question.  Thus, while pain is not 
in and of itself a disability as per Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001), service 
connection must be granted for a fracture of the right 
inferior pubic ramus pursuant to McClain v. Nicholson, 21 
Vet. App. 319 (2007) as there is a diagnosis of record 
medically linked to the Veteran's service.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In considering the medical nexus opinion provided by a VA 
examiner after review of the Veteran's complaints and service 
records, the Board finds that there is a currently diagnosed 
disability that is linked to service.  While there is some 
question as to current symptomatology, that must be 
considered when assigning a rating for the disability.  
Accordingly, service connection for right inferior pubic 
ramus is granted.


ORDER

Service connection for right inferior pubic ramus is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


